



Exhibit 10.30
            
November 17, 2017


James A. Hilt
[address]




Re: Special Cash Retention Award -Amended Agreement


Dear Jim:


Express, LLC (the "Company") is pleased to offer you a special cash retention
award ("Award") in the amount of
$350,000, subject to the terms and conditions set forth herein. If you choose to
accept the Award, the company will pay you $350,000, less applicable tax
withholdings, in two installments. The first payment of $250,000 less applicable
tax withholdings will be paid on Friday November 27, 2017. The second payment of
$100,000 less applicable tax withholding will be paid at the Company's next
regularly scheduled payroll date following the end of the 2017 fiscal year. The
payments require your execution of this letter agreement.


As a condition to receiving the Award, you hereby agree that in the event you
voluntarily terminate your employment with the Company on or prior to the last
day of the Company's 2019 fiscal year without Good Reason (as defined in your
Amended and Restated Severance Agreement with the Company), or your employment
is terminated by the Company with Cause (as defined in your Amended and Restated
Severance Agreement with the Company), then you shall repay to the Company
$250,000 if your employment ends before the end of the 2017 fiscal year or
$350,000 if your employment ends after the end of the 2017 fiscal year.
Repayment will be required within ten calendar days of your last day of
employment with the Company.


This letter agreement shall be governed by, and construed under and in
accordance with, the internal laws of the State of Ohio. This Award shall not be
taken into account in computing the amount of salary or compensation for
purposes of determining any bonus, incentive, retirement, death or other benefit
under any other bonus, incentive, retirement, insurance or other employee
benefit plan of the Company, unless such plan or agreement expressly provides
otherwise.


Jim, please feel free to contact me if you have any questions. If you wish to
accept this Award, please sign as indicated below by November 20, 2017 and
return this document to me.




/s/ Katie Maurer
Katie Maurer
Senior Vice President - Human Resources
Express, LLC








Acknowledged and agreed:


/s/ James A. Hilt
James A. Hilt



